Title: To John Adams from Timothy Pickering, 11 October 1798
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Trenton Oct. 11. 1798.

Yesterday morning Mr. C. Humphreys handed me your letters and the dispatches of Mr. Gerry & others.
I have now the honor to inclose some copies of our order for requiring the departure of aliens, pursuant to the act of Congress passed the 25th of June last. If the form of the Order meets your approbation, I respectfully submit to your consideration whether during your absence from the seat of government it may not be expedient to authorise the Heads of Departments to confer and decide on such alien cases as shall appear to require dispatch. Should you think the law admits of this delegation of authority, and it should at the same time appear to you expedient, you will be pleased to sign and return the blank orders now inclosed.
I have the honor to be / with great respect, / Sir your most obt. Servant

Timothy Pickering.